Citation Nr: 0411983	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to recognition of the veteran's daughter as a 
"child" based on a finding of permanent incapacity for 
self-support before attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who served on 
active duty from January 1951 to August 1954 and who died in 
March 1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran's service medical records have not been obtained 
and are presumed to have been destroyed by fire at the 
National Personnel Records Center.  Applicable law holds 
that, in cases where the veteran's service medical records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of her case.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
"VA regulations do not provide that service connection can 
only be shown through medical records, but rather allow for 
proof through lay evidence."  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).

The veteran's Certificate of Death reflects that he died at 
VMMC (Veterans Memorial Medical Center).  In addition, review 
of the claims file reflects that, prior to his death, the 
veteran was treated at Angeles Hospital, Philippines.  The 
claims file also includes a February 1986 Income-Net Worth 
and Employment Statement which lists numerous healthcare 
providers from whom the veteran claimed to have received 
treatment.  

Similarly, with respect to the appellant's claim for benefits 
under 38 C.F.R. § 3.356 for permanent incapacity for self-
support, review of the claims file reflects that the 
appellant received treatment at Angeles City Hospital, 
Philippines, after 1958.  

The above treatment records have not been obtained and are 
not available for review.  Accordingly, copies of such 
treatment records should be requested and any records 
obtained should be associated with the claims file.  In this 
regard, it is noted that, generally, VA medical records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated the veteran 
prior to his death.  In addition, the 
appellant should be requested to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who treated her prior to the 
age of 18 years.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The attention 
of the RO is specifically directed to any 
treatment reports for the veteran 
available from the VMMC, Angeles 
Hospital, as well as the healthcare 
providers listed by the veteran on the 
February 1986 Income-Net Worth and 
Employment Statement.  In addition, 
treatment reports for the appellant 
should be requested from Angeles City 
Hospital.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal, with consideration of all 
applicable laws and regulations.  If the 
issues on appeal remain denied, the 
appellant should be furnished with an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




